"Summary judgment is a drastic remedy which should not be granted where there is any doubt about the existence of a triable issue of fact” (Sherman v Town of Rhinebeck, 133 AD2d 77, 78). The Supreme Court properly denied the defendants’ motion for summary judgment dismissing the complaint. There exist triable issues of fact as to whether the defendants represented that the real property in question could be subdivided and whether, in fact, the real property in question may be subdivided. Bracken, J. P., Kunzeman, Rubin and Spatt, JJ., concur.